     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 1 of 10 Page ID #:980



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     ANNE C. GANNON (Cal. Bar No. 214198)
4    Assistant United States Attorney
          United States Courthouse
5         411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
6         Telephone: (714) 338-3548
          E-mail:    Anne.Gannon@usdoj.gov
7

8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                             UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                No. SA CR 15-24-CJC
12
                Plaintiff,                    OPPOSITION TO DEFENDANT’S MOTION
13                                            FOR JUDICIAL RECOMMENDATION OF
                      v.                      MAXIMUM RRC PLACEMENT
14
     CHAD EDWARD LARSON CZISNY,
15
                Defendant.
16

17

18         Plaintiff United States of America, by and through its counsel

19   of record, the United States Attorney for the Central District of

20   California and Assistant United States Attorney Anne C. Gannon,

21   hereby files this opposition to defendant’s Motion of Judicial

22   Recommendation of Maximum RRC Placement.         As explained in the

23   attached Memorandum of Points and Authorities, this motion should be

24   dismissed for lack of jurisdiction and failure to exhaust the

25   administrative remedy process.

26   \\

27   \\

28   \\
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 2 of 10 Page ID #:981



1          This opposition is based on the attached memorandum of points

2    and authorities, the files and records in this case, and such other

3    evidence or argument as may be requested by the Court.

4     Dated: April 21, 2020                Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6                                          BENJAMIN R. BARRON
                                           Assistant United States Attorney
7                                          Chief, Santa Ana Branch Office

8
                                                 /s/
9                                          ANNE C. GANNON
                                           Assistant United States Attorney
10
                                           Attorneys for Respondent
11                                         UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 3 of 10 Page ID #:982



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant Chad Edward Larson Czisny (“Defendant”), Register

4    Number 68827-112, an inmate in the custody of the Federal Bureau of

5    Prisons (“BOP”), mailed to the Court the instant Motion for Judicial

6    Recommendation for Maximum RRC Placement dated March 3, 2020

7    (“Motion”).    (Docket #135.)     On April 7, 2020, the Court docketed the

8    Motion with a filed date of March 9, 2020.          Petitioner requests that

9    this Court order or recommend to the BOP that defendant be placed in

10   a residential re-entry center (“RRC”) for the maximum term of 12

11   months at the end of his custodial sentence.          Motion at 1-3.

12         This Court should dismiss the Motion because this Court lacks

13   jurisdiction to consider the Motion as Congress has specifically

14   exempted the BOP’s placement decisions from judicial review.

15   Defendant has also failed to exhaust his administrative remedies

16   regarding this issue.

17   II.   STATEMENT OF FACTS
18         A.    Petitioner’s Background
19         Defendant is currently serving an 84-month term of imprisonment

20   as a result of his convictions for Possession with Intent to

21   Distribute Heroin, in violation of 21 U.S.C. § 841 and 21 U.S.C.

22   § 841(b)(1)(B)(i); Felon in Possession of Firearm and Ammunition in

23   violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2); Bank

24   Fraud, in violation of 18 U.S.C. § 1344; Attempted Bank Fraud, in

25   violation of 18 U.S.C. § 1344; and Aggravated Identity Theft, in

26   violation of 18 U.S.C. § 1028A(a)(1).         (Docket #131.)    Defendant is

27   currently housed at the FCI Terminal Island.          www.bop.gov (inmate

28   finder search as of April 20, 2020).        Defendant’s current projected
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 4 of 10 Page ID #:983



1    release date is July 29, 2021, assuming he earns all remaining

2    available good time conduct credit.        Id.

3          B.    Statutory Background
4          Two statutes define and constrain the BOP’s obligation and

5    authority to determine inmate placement while in BOP custody: 18

6    U.S.C. §§ 3621(b) and 3624(c).       See Sacora v. Thomas, 628 F.3d 1059,

7    1061-62 (9th Cir. 2010).

8          The BOP makes inmate placement determinations throughout an

9    inmate’s incarceration.      Under 18 U.S.C. § 3621(b), the BOP has

10   authority to designate the place of an inmate’s imprisonment and to

11   direct the transfer of a prisoner from one penal or correctional

12   facility to another “at any time.”        Rodriguez v. Smith, 541 F.3d

13   1180, 1182, 1185 (9th Cir. 2008).         Under 3621(b), the BOP is required

14   to take into account numerous considerations when designating the

15   place of a prisoner’s imprisonment.

16         The BOP also makes “end of sentence” inmate placement

17   determinations.     Under § 3624(c), the BOP evaluates inmates for RRC

18   placement when they are 17 to 19 months from release.           Sacora, 628

19   F.3d at 1064.    Such placements are made to prepare prisoners for re-

20   entry into the community.       Id. at 1062.     The BOP considers the same

21   § 3621(b) factors when making these “end of sentence” RRC placements

22   pursuant to § 3624(c).      18 U.S.C. § 3624(c)(6)(A); Sacora, 628 F.3d

23   at 1062.

24         Thus, these statutes contemplate that sentencing courts may make

25   recommendations regarding the appropriate “type of penal or

26   correctional facility,” to which the BOP will designate a defendant

27   for service of a term of imprisonment.         18 U.S.C. § 3621(b)(4)(B).

28   The BOP, however, retains the statutory authority and responsibility

                                           2
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 5 of 10 Page ID #:984



1    to choose the “place of imprisonment from among ‘any’ available penal

2    or correctional institution.”       Goldings v. Winn, 383 F.3d 17, 25 (1st

3    Cir. 2004).     Moreover,

4          [a]ny order, recommendation, or request by a sentencing
           court that a convicted person serve a term of imprisonment
5          in a community corrections facility shall have no binding
           effect on the authority of the Bureau under this section to
6          determine or change the place of imprisonment of that
           person. Notwithstanding any other provision of law, a
7          designation of a place of imprisonment under this
           subsection is not reviewable by any court.
8
     18 U.S.C. § 3621(b). 1      “The BOP has plenary control, subject to
9
     statutory constraints, over ‘the place of the prisoner's
10
     imprisonment.’ . . . A sentencing court can recommend that the BOP
11
     place an offender in a particular facility or program. [citation] But
12
     decisionmaking authority rests with the BOP.”          Tapia v. United
13
     States, 564 U.S. 319, 331 (2011). Thus, no court may review or
14
     second-guess the BOP’s discretionary placement decisions made
15
     pursuant to §§ 3621 and 3624.       Reeb v. Thomas, 636 F.3d 1224, 1226-28
16
     (9th Cir. 2011) (reviewing BOP’s individualized placement decisions
17
     would be contrary to the “plain language” of § 3625 exempting such
18
     placement decisions from judicial review).
19
     III. ARGUMENT
20
           A.    Individualized, Discretionary Determinations Regarding
21               Placement Are Not Subject to Judicial Review
22         Defendant requests that this Court issue an order recommending

23   to BOP that defendant be placed in an RRC for 12 months, the maximum

24   time permitted by statute.       Petition at 1.     To the extent the Motion

25   is a request for an order to BOP, contrary to BOP’s individualized,

26   discretionary decision regarding defendant’s RRC placement it should

27
           1The final sentence of 18 U.S.C. § 3621(b) was added by the
28
     First Step Act (“FSA”) which became effective on December 29, 2018.
                                      3
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 6 of 10 Page ID #:985



1    be dismissed for lack of subject matter jurisdiction.           In the

2    alternative, if it is a request for an amendment of defendant’s

3    sentence to include a recommendation regarding the length of RRC

4    placement, this Court lacks jurisdiction because the request involves

5    neither a clear error nor a government motion to reduce defendant’s

6    sentence based on substantial assistance.         Fed.R.Crim.P. 35.

7                1.    The Decision Whether to Place an Inmate in an RRC Is
                       Not Subject to Judicial Review
8
           Petitioner’s challenge to the BOP’s ongoing decisions regarding
9
     his placement, including the decision of whether, when, and for what
10
     duration to place Petitioner in an RRC is not subject to judicial
11
     review.   First, in the FSA, Congress expressly exempted such
12
     decisions from judicial review.        18 U.S.C. § 3621(b).     Even before
13
     the statute was amended, controlling authority exempted those sorts
14
     of individualized placement decisions from judicial review.            The
15
     Ninth Circuit’s decision in Reeb is dispositive.           In that case, an
16
     inmate challenged his expulsion from the BOP’s residential drug abuse
17
     program (“RDAP”).      Reeb, 636 F.3d at 1226.      The Ninth Circuit held
18
     that “[t]o find that prisoners can bring habeas petitions under 28
19
     U.S.C. § 2241 to challenge the BOP’s discretionary determinations
20
     made pursuant to 18 U.S.C. § 3621 would be inconsistent with the
21
     language of 18 U.S.C. § 3625.”       Id. at 1227.     Thus, the Ninth Circuit
22
     held that courts lack subject matter jurisdiction over any habeas
23
     petition alleging only that the BOP “erred in [a] particular case,”
24
     that is, made an individual placement decision with which a prisoner
25
     takes issue.     Id.
26
           Because the BOP’s authority and discretion to place an inmate in
27
     an RRC near the end of his sentence is derived from 18 U.S.C. §§ 3621
28

                                           4
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 7 of 10 Page ID #:986



1    and 3624, that decision as well is beyond the scope of judicial

2    review, for the same reason RDAP placement decisions are

3    unreviewable.    See Brown v. Sanders, 2011 WL 4899919, at *2 n.3 (C.D.

4    Cal. Sept. 1, 2011) (“Although Reeb involved a determination

5    regarding [RDAP] as opposed to a CCC or home detention, the

6    difference is immaterial as the RDAP determination is also made

7    pursuant to § 3621.”), aff’d sub. nom Brown v. Ives, 543 F. App’x 636

8    (9th Cir. 2013).     The language of § 3625 is not ambiguous; rather, it

9    clearly forecloses judicial review of “‘any determination, decision,

10   or order’ made pursuant to 18 U.S.C. 3621–3624.”           Reeb, 636 F.3d at

11   1227 (emphasis added) (quoting 18 U.S.C. § 3625).           In other words,

12   the BOP alone may make the discretionary placement determinations

13   contemplated by §§ 3621 and 3624, including any decision regarding

14   RRC placement.     See Tapia v. United States, 564 U.S. 319, 331 (2011)

15   (“[T]he BOP has plenary control, subject to statutory constraints,

16   over ‘the place of the prisoner's imprisonment,’ § 3621(b), and the

17   treatment programs (if any) in which he may participate, §§ 3621(e),

18   (f); § 3624(f).     A sentencing court can recommend that the BOP place

19   an offender in a particular facility or program.           But decision making

20   authority rests with the BOP.” (some citations omitted)); see also,

21   e.g., Brown, 543 F. App’x at 637 (no judicial review over individual

22   RRC placement decisions); Caldwell v. Sanders, 2013 WL 1124712, at

23   *1-2 (C.D. Cal. Jan. 23, 2013) (same), adopted by 2013 WL 1124695

24   (C.D. Cal. Mar. 18, 2013); Ingram v. Thomas, 2011 WL 1791234, at *4

25   (D. Or. May 10, 2011) (same); Espinosa v. Rios, 2011 WL 4084365 at

26   *3-4 (E.D. Cal. Sept. 13, 2011) (same).

27         Accordingly, because Defendant’s motion amounts to nothing more

28   than an prospective request for judicial review of the BOP’s

                                           5
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 8 of 10 Page ID #:987



1    individualized, discretionary determination regarding inmate

2    placement, the decision is simply not subject to judicial review at

3    all.    Defendant’s challenge to that decision should thus be dismissed

4    for lack of subject matter jurisdiction.

5                2.   Defendant Failed to Exhaust the Administrative Remedy
                      Process
6
            This Petition should also be dismissed because Defendant has
7
     failed to demonstrate that he has exhausted available administrative
8
     remedies.     The BOP administrative remedy procedures include a
9
     process whereby inmates may seek a formal review of any aspect of
10
     their confinement.     28 C.F.R. §§ 542.10-542.19.       The inmate must
11
     first seek informal resolution of the issue of concern at their
12
     institution of confinement.       Id. § 542.13(a).     If that fails, the
13
     inmate must file a formal request with the Warden.           Id. § 542.14.      If
14
     the Warden denies a remedy, the inmate may then appeal first to the
15
     Regional Director, within 20 days of receiving the Warden’s response,
16
     and then to the General Counsel in Washington, D.C.           Id. § 542.15.
17
     Pursuant to 28 C.F.R. § 542.15(a), an "[a]ppeal to the General
18
     Counsel is the final administrative appeal."          Thus, the
19
     administrative process is not complete until the Office of the
20
     General Counsel replies, on the merits, to the inmate's appeal.             See
21
     28 C.F.R. § 542.18.
22
            While defendant’s request is styled as a motion, it effectively
23
     is a petition for writ of habeas corpus.         “Federal prisoners are
24
     required to exhaust their federal administrative remedies prior to
25
     bringing a petition for a writ of habeas corpus in federal court.”
26
     Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986).            The
27
     exhaustion requirement aids judicial review by allowing the
28

                                           6
     Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 9 of 10 Page ID #:988



1    administrative agency to develop a factual record, apply its

2    expertise, and correct its own errors, thereby conserving court

3    resources and avoiding unnecessary judicial intervention.            See

4    Ruviwat v. Smith, 701 F.2d 844, 845 (9th Cir. 1983).           The failure to

5    exhaust administrative remedies is an appropriate basis for dismissal

6    of a habeas petition.      Martinez, 804 F.2d at 571.

7          Here, Defendant has failed to demonstrate that he has exhausted

8    the administrative remedy process regarding his request for RRC

9    placement.    Accordingly, to conserve judicial resources, and

10   discourage circumvention of the administrative remedy process, the

11   Motion should be dismissed, allowing defendant to pursue his request

12   administratively.     This failure to exhaust the administrative remedy

13   process is an appropriate basis for dismissal of this motion.

14   Defendant should be required to exhaust the administrative remedy

15   process before proceeding in litigation.

16   IV.   CONCLUSION
17         For the foregoing reasons, the government respectfully requests

18   that this Court dismiss defendant’s motion.

19

20    Dated: April 21, 2020                Respectfully submitted,

21                                         NICOLA T. HANNA
                                           United States Attorney
22                                         BENJAMIN R. BARRON
                                           Assistant United States Attorney
23                                         Chief, Santa Ana Branch Office

24
                                                 /s/
25                                         ANNE C. GANNON
                                           Assistant United States Attorney
26
                                           Attorneys for Respondent
27                                         UNITED STATES OF AMERICA

28

                                           7
Case 8:15-cr-00024-CJC Document 136 Filed 04/21/20 Page 10 of 10 Page ID #:989

                              Certificate of Service


      I am a citizen of the United States and am employed in the County of

Orange, California.     I am over 18 years of age, and I am not a party to the

above-entitled action.     My business address is the United States Attorney’s

Office, Ronald Reagan Federal Building and United States Courthouse, 411 West

Fourth Street, Suite 8000, Santa Ana, California 92701.

      That I am employed by the United States Attorney for the Central

District of California, who is a member of the Bar of the United States

District Court for the Central District of California, at whose direction the

service was made.     On this date, April 21, 2020, I served a copy of the

foregoing document(s), described as follows: Opposition to Defendant’s Motion

for Judicial Recommendation for Maximum RRC Placement in the following

manner:

           by placing a true copy in a sealed envelope, addressed to the

person(s) specified below, and placing it for interoffice delivery within the

courthouse to:

      ■   by placing the documents in a sealed envelope, bearing the

requisite postage thereon, and placing it for mailing via the U.S. Postal

Service addressed as follows:

                           Chad Edward Larson Czisny
                           Register No. 68827-112
                           Federal Correctional Institution
                           Terminal Island
                           P.O. Box 3007
                           San Pedro, CA 90733-3007

           by e-mailing a pdf. version of the document(s) to the e-mail

Address specified below:

      I declare under penalty of perjury that the foregoing is true and

correct, executed on April 21, 2020, at Santa Ana, California.


                                                   /s/ Linda Bennett
                                             Linda Bennett
